Title: To Thomas Jefferson from David Humphreys, 17 August 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 17 Aug. 1791. Spanish decree against foreigners mentioned in his of 6th he has now seen in house of British consul, with a great company present. Though expressed in general terms, it seems aimed at French. Retailers, barbers, surgeons, shoemakers, &c. already there must take oath of allegiance to carry on trade. They are mainly French. Several diplomats are said to have protested to Florida Blanca. This act will probably drive some mechanics to U.S. if transportation can be found.
Events in other nations only too frequently confirm TJ’s “observations on the precarious nature of our commerce with them.” States General of Netherlands have just prohibited importation of tea by foreigners in their territories. He encloses resolution by vessel that should reach TJ earlier than any other and will forward duplicate by another tomorrow, since this may be of some consequence to American merchants. Merchants here are now shipping 20,000 chests of tea for Holland. English gazettes will inform him of great outrages of mob at Birmingham.—Peace is more confidently spoken of than ever, it  being pretty obvious British fleet will not enter Baltic this year. After all the gasconading of the mediating powers, interests of Porte likely to be relinquished. In case of peace, not improbable Emperor and Kings of Prussia, Spain, and Sardinia will intervene in France. Meanwhile National Assembly are hastening completion of constitution and means of defense.
